Citation Nr: 0110196	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran had active duty from October 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the veteran has 
alleged exposure to stressors while assigned at Bien Hoa 
Vietnam with the 6th Psychological Operations Battalion. (Psy 
Ops Bn).  Among the stressors included was exposure to sniper 
fire upon arrival in Vietnam.  In addition, he alleged 
stressors incurred from his work in printing and distributing 
propaganda materials by air drops, and was in planes that 
were shot at.  He also alleged that he was able to witness 
firefights from his compound in Bien Hoa, and that the 
compound itself was attacked one time while he was there.  He 
also described being stressed from pulling guard duty at 
times and was upset by the daily witnessing of the squalor 
and distress of the nearby villages.  He asserted that while 
he was treated in Long Bein Hospital at the 25th Medivac for 
rheumatic fever and cardiac problems, he had a nervous 
breakdown and was treated with psychotropic drugs.   

Service personnel records reveal that he was stationed with 
the 6th Psy Ops Bn from September 1968 to April 1969.  These 
service personnel records also reveal that from April 1969 to 
May 1969, he was a patient at the MHC USA Hospital in Camp 
Zama "Janap."  From May 1969 to an uncertain date, he was a 
patient in the MHC, Irwin Army Hospital in Fort Riley, 
Kansas.  He was released from active duty in August 1969. 

Service medical records that are presently associated with 
the claims file do not appear to contain the records from 
either medical facility mentioned in the preceding paragraph.  
Further, the Board notes that the RO requested records in May 
2000 from the Irwin Army Hospital Fort Riley Kansas in 
connection with a nervous breakdown the veteran alleged to 
have been treated for in May 1969.  To date neither these 
records, nor a negative reply regarding this particular 
search have been associated with the claims file.  To ensure 
the evidence in this case is complete, further attempts 
should be made to secure all of the veteran's service medical 
records, as documented in his service personnel records.

Additional development is also needed regarding stressor 
verification and in obtaining a medical opinion regarding 
whether the veteran's complete medical history supports a 
diagnosis of PTSD.  A May 2000 letter from the Director of 
the Center for Units Research indicates that the information 
submitted by the RO was insufficient for the purpose of 
conducting a meaningful research.  However, enclosed with the 
letter were records documenting attacks on Bien Hoa during 
the veteran's stay in Vietnam.  These records showed a total 
of five attacks in September 1968, October 1968, February 
1969 and March 1969, with some wounded in action, but none 
killed in action.  This apparently would have been when the 
veteran was located at Bien Hoa.  A unit history of 6th Psy 
Ops Bn could add some relevant information with respect to 
these events that may be useful in verifying the veteran's 
stressors, and they may confirm the events the veteran 
described concerning when he allegedly came under fire while 
distributing propaganda material by means of airdrops.  

Regarding the medical records, the veteran is shown to have 
been diagnosed to have PTSD and major depression at various 
times, and even was diagnosed to have both at the same time 
in May 1999.  These diagnoses were made during the course of 
treatment by VA and private medical providers.  A VA 
compensation and pension examination is warranted to 
reconcile these various diagnoses.

Under the circumstances described above, this case is 
REMANDED for the following:

1.   The RO should contact the National 
Personnel Records Center (NPRC) for the 
purpose of obtaining any additional 
service medical records or administrative 
records showing treatment at MHC USA 
Hospital in Camp Zama, Japan from April 
1969 to May 1969 and in MHC, Irwin Army 
Hospital in Fort Riley, Kansas from May 
1969 to August 1969.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of the veteran's 
service records in the event NPRC is 
unable to locate these records.  All 
attempts to obtain records from the NPRC 
should be documented. 

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD and to also furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folders.

3.  In order to verify the veteran's 
claimed stressors, the RO should contact 
the appropriate agency to attempt to 
obtain a copy of the unit history and/or 
the operational report and lessons 
learned of the 6th Psychological 
Operations Battalion between September 
1968 to April 1969.  Any additional 
development as logically indicated by 
information set forth in any records 
obtained by this effort should be 
accomplished.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, regarding whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Next, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and severity of any 
psychiatric disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) what alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  If another psychiatric 
disorder other than PTSD is diagnosed, 
the examiner should render an opinion 
whether it is as likely as not to have 
been first manifested inservice or was 
incurred as a result of service.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent guidance that is 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the RO should review the 
evidence of record and enter its 
determination as to whether service 
connection for PTSD is warranted.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to cooperate by not reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

